Tomlinson, Justice
(dissenting).
Eliminating conclusions of the pleader, the facts established by the allegations of the bill are:
(i). Mrs. Davis and Mrs. Roberts were both guilty of separate acts of negligence while entering the street intersection in which the collision occurred. Mrs. Davis entered the intersection without looking to her right to ascertain the approach of other automobiles about to enter. Mrs. Roberts, approaching from Mrs. Davis’ right, entered “driving fast” “without looking or applying her brakes”. So, each was guilty of a failure to *327exercise that active diligence exacted of a driver of an automobile along the streets of a city.
(2). It bas been judicially determined that the independent negligence of each was a proximate cause of the collision. Each sued the other, and it was adjudged that neither was entitled to recover. Neither appealed.
It follows from the above-stated facts of the declaration that Mrs. Davis and Mrs. Roberts are joint tort-feasors in pari delicto, with the negligence of each being a proximate cause of the wrong for which a joint and separate judgment was obtained against them. So, neither is entitled to contribution from the other, since neither can prove her innocence of the wrong.
“A recovery against a party . . ., for a joint wrong, prima facie, at least, if not conclusively, so places him in pari delicto, as that he can have no contribution unless he aver and prove his innocence of the wrong; and that is not done in this case.” Rhea v. White et al., 40 Tenn. 120, 125.
The bill admits participation in, rather than innocence of the wrong, in that it admits a failure of the active diligence required at the time and place, but for which failure it is apparent the collision would not have occurred.
The case of Maxwell, etc. v. L. & N. R. R., 1 Tenn. Ch. 8, on page 115, unqualifiedly reaffirms the rule just stated in the above quotation with this statement: ‘ ‘ The rule, thus qualified, is unexceptionable”.
Cohen v. Noel, 165 Tenn. 600, 56 S. W. (2d) 744, seems to be relied upon as authority for the conclusion reached in the majority opinion. I am unable to so consider it. That case in referring to the rule above quoted, to use its own language, simply held this, 165 Tenn. page 607, 56 S. W. (2d) page 745: “This rule does not apply when *328one does the act or creates the nuisance, and the other does not join therein, but is thereby exposed to liability and sutlers damages.”
In the instant case both Mrs. Davis and Mrs. Roberts joined in the creation of the situation which brought about the collision.
As I interpret Cohen v. Noel, supra, it is an authority against, rather than an authority which supports the holding of the majority opinion. The Cohen case, after pointing out that one of the parties created the nuisance without the other joining therein, thereby bringing that case within an exception to the general rule hereinabove quoted, then said this: ‘ ‘ The car was not moving on the highway, where active diligence would be exacted of the driver, but was moving on a space expected to be kept clear, and said to have been dimly lighted.” 165 Tenn. page 608, 56 S. W. (2d) page 746.
The absolutely necessary implication from the statement just quoted is that had the cars been moving on the highway, then the general rule, rather than the exception stated, would be applicable. In the instant case the cars of Mrs. Davis and of Mrs. Roberts were moving-on city streets.
It is true that the bill alleges the negligence of Mrs. Davis to have been “passive”. That is a conclusion of the pleader. The negligence admitted in the bill is a failure to exercise the active diligence exacted at the time and place. But for that failure it is apparent the collision would not have occurred,, and it has been judicially so determined, as shown upon the face of the bill, by thfe adjudication, unappealed from, that Mrs. Davis was not entitled to recover from the other negligent party for the damage which she, Mrs. Davis, sustained in that collision.
*329The text upon this subject in 13 American Jurisprudence, page 38, states what clearly appears from the references to he the test applicable here: “Are the parties, as between themselves, wrongdoers? If they are, then the claimant mnst take advantage of his own wrong in order to recover contribution.”
That same text, page 46, citing decisions from many jurisdictions states the rule which I think is applicable as follows: “If it cannot be said that the injury would have occurred irrespective of the claimant’s neglect of his duty, generally it makes no difference whether the negligence of the parties was unequal in degree, or whether the injury resulted from the concurrence of independent acts of negligence coinciding in time, place, or result, or even that the injury would not have occurred except for the concurrence of the defendant’s negligence with that of the claimant; contribution will be denied notwithstanding.”
I cannot escape the conclusion that the majority opinion, instead of making what it calls an exception to, reverses in fact the general rule prohibiting contribution among joint tort-feasors against whom a third party has obtained a judgment for the damage resulting by concurrence of their independent acts of negligence coinciding in time and place. The rule may be inequitable — it probably is — but it has always been the public policy of this State. If that public policy is to be reversed at this late day, should it not be done by the Legislature rather than the Court? That seems to have been the practice followed in other states, as reflected by the annotations in 122 A. L. R., commencing at page 521 and 141 A. L. R., commencing at page 1207.
Justice Gailoe authorizes me to say that he joins in this dissent.